TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00077-CV



                                   Justin Washmon, Appellant

                                                  v.

                               Washington Mutual Bank, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-07-011590, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Justin Washmon filed his notice of appeal in the trial court on

February 7, 2011. On July 15, 2011, the Clerk of this Court sent notice to appellant that his brief was

due on June 30, 2011, and was overdue, and that if he failed to file a brief, this Court would dismiss

his appeal for want of prosecution. The Clerk also notified appellant that his appeal would be

dismissed for want of prosecution if he did not respond to this Court by July 25, 2011. To date,

appellant has not responded to this Court’s notice and has not filed a brief. Accordingly, we dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 17, 2011




                                              2